      Case: 1:19-cv-01611-DCN Doc #: 5-1 Filed: 09/03/19 1 of 3. PageID #: 73




                               UNITED STATES DISTRICT COURT
                                 NORTHER DISTRICT OF OHIO
                                     EASTERN DIVISION

 Terves LLC,                                     )
                                                 )   Case No. 1:19-cv-1611
                  Plaintiff,                     )
                                                 )   JUDGE DONALD C. NUGENT
    vs.                                          )
                                                 )
 Yueyang Aerospace New Materials Co.,            )   DEFENDANTS ECOMETAL, INC.
 Ltd.,                                           )   AND NICK YUAN’S MEMORANDUM
                                                 )   IN SUPPORT OF UNOPPOSED
    and                                          )   MOTION FOR EXTENSION OF TIME
                                                 )   WITHIN WHICH TO ANSWER OR
 Ecometal Inc.,                                  )   OTHERWISE RESPOND
                                                 )
    and                                          )
                                                 )
 Nick Yuan,                                      )
                                                 )
                  Defendants.                    )

       Defendants Ecometal Inc. and Nick Yuan, through their undersigned counsel, submit this

memorandum in support of their Unopposed Motion for Extension of Time Within Which to

Answer or Otherwise Respond.

       Defendants Ecometal Inc. and Nick Yuan, both residing in Richmond Hill, Ontario,

Canada, were purportedly served with copies of the Summons and Complaint in this patent

infringement case on August 13, 2019, which would make their time to answer or otherwise

respond September 3, 2019. However, as Plaintiff Terves LLC has not yet confirmed that

Defendants were so served, Plaintiff has not filed an affidavit of service as to Defendants Ecometal

and Yuan, and it is uncertain at this time whether those Defendants were properly served through


                                                 1
        Case: 1:19-cv-01611-DCN Doc #: 5-1 Filed: 09/03/19 2 of 3. PageID #: 74




the Hague Convention. In addition to the potential international service issues that remain

unresolved, this is a patent infringement case which involves complex technical and legal issues,

which require careful review and consideration. The Complaint alleges Defendants infringed and

continue to infringe U.S. Patent No. 9,903,010 (“the ’010 Patent”), which includes 42 total patent

claims, and U.S. Patent No. 10,329,653 (“the ’653 Patent”), which includes 78 total patent claims.

Accordingly, Defendants move, unopposed by Plaintiff, pursuant to Fed. R. Civ. P. 6(b), for (1)

an extension of time of up to seven (7) days, to and including September 11, 2019, to move to

dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(4)-(5) for insufficient process and/or

insufficient service of process; and (2) an extension of time of up to thirty (30) days, to and

including October 4, 2019, within which to answer or otherwise respond, excluding raising the

aforementioned defenses under Fed. R. Civ. P. 12(b)(4)-(5), to the Complaint.

         Fed. R. Civ. P. 6(b) allows the Court to, for good cause shown, extend the time for

Defendants to answer or otherwise respond to the Complaint. Defendants submit that good cause

has been shown for the requested extension in order for Defendants to further investigate whether

service was properly effected through the Hague Convention, and if so, to evaluate the complex

technical and legal issues associated with this patent infringement case. Accordingly, Defendants

request that the Court grant their Unopposed Motion for Extension of Time Within Which to

Answer or Otherwise Respond, and (1) extend Defendants’ time to move to dismiss the Complaint

pursuant to Fed. R. Civ. P. 12(b)(4)-(5) for insufficient process and/or insufficient service of

process by up to seven (7) days, to and including September 11, 2019; and (2) extend Defendants’

time to answer or otherwise respond to the Complaint, excluding raising the aforementioned

defenses under Fed. R. Civ. P. 12(b)(4)-(5), by up to thirty (30) days, to and including October 4,

2019.




                                                 2
     Case: 1:19-cv-01611-DCN Doc #: 5-1 Filed: 09/03/19 3 of 3. PageID #: 75




       Dated: September 3, 2019.                    Respectfully submitted,

                                                    /s/ Steven J. Forbes
                                                    Steven J. Forbes (0042410)
                                                    NORCHI FORBES LLC
                                                    Commerce Park IV
                                                    23240 Chagrin Blvd., Ste. 210
                                                    Telephone:      (216) 514-9500
                                                    E-mail: sforbes@norchilaw.com

                                                    -and-

                                                    Evan W. Talley, OK Bar No. 22923 and Ill.
                                                    ARDC No. 6326128 (pro hac vice
                                                    application forthcoming)
                                                    DUNLAP CODDING PC
                                                    609 W. Sheridan Avenue
                                                    Oklahoma City, OK 73102
                                                    Telephone:     (405) 607-8600
                                                    E-mail: etalley@dunlapcodding.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    ECOMETAL INC. AND NICK YUAN



                                CERTIFICATE OF SERVICE

       I certify that on September 3, 2019, I electronically transmitted the foregoing document to

the Clerk of the Court using the ECF system for filing and transmittal of a Notice of Electronic

Filing to the following ECF registrants:


       Matthew J. Cavanaugh
       David B. Cupar


                                            /s/ Steven J. Forbes
                                            One of the Attorneys for Defendants
                                            Ecometal Inc. and Nick Yuan




                                               3
